Citation Nr: 9921739	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-31 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for fevers of unknown 
origin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim on 
appeal.  The veteran, who had active service from November 
1985 to November 1989, appealed that decision to the BVA.  
The veteran did not attend her scheduled Travel Board hearing 
in June 1999, and the case has been referred to the Board for 
appellate review. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
fevers of unknown origin is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
fevers of unknown origin is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she suffers from fevers of unknown 
origin and that the disorder was incurred in service.  She 
maintains that she has sporadic attacks of fever and that due 
to one attack in 1993 she had a spontaneous miscarriage.

Private treatment records from January and February 1997 
indicate that the veteran was hospitalized for a disorder 
diagnosed as fevers of unknown origin.  The veteran provided 
a history of similar fevers in 1986, 1991 and 1993 and 
indicated that, on each occasion, the disorder resolved 
spontaneously after several days.  The veteran was discharged 
after remaining afebrile for over 80 hours and her condition 
was essentially normal.  The medical report stated that "the 
cause of the [veteran's] complicated syndrome remains 
unclear, however, no obvious infectious sources could be 
found."  

A June 1998 VA examination report indicated that the veteran 
had remained afebrile since a urinary tract infection in 
December 1997.  The examiner concluded that "at this point 
in time . . . [the veteran] does not meet the criteria for 
fever of unknown origin.  Fevers could be attributed to other 
factors like urinary tract infection or viral infections 
usually self-limited.  There appears to be no persistence of 
fever to qualify for the diagnosis."  The examiner further 
concluded that the history of fevers of unknown origin in 
service "apparently has resolved."

The veteran testified at a personal hearing in December 1998.  
She stated that during basic training she was hospitalized 
from four to six times for fevers and that it consequently 
took her 9 months before she graduated from basic training.  
She testified that the next attack of fever was after 
separation in 1989, when she was hospitalized for over three 
weeks.  She suffered another fever while pregnant which 
resulted in a miscarriage.  She described specific treatment 
for her fevers and stated that she had received such 
treatment "maybe five or six times."  She indicated that 
she still suffers from the disorder, and said that she had 
recently taken three days off from work due to an attack of 
fever but did not seek any medical treatment.  She testified 
that her fevers lasted from between two days to three months.

The veteran received another VA examination in March 1999.  
Under the heading "Diagnosis," the examiner wrote "fever 
of unknown origin in January and February 1997 by medical 
record, resolved, in remission, no recurrence, no residuals 
and no disability found."  The examiner indicated that, 
based on a review of the entire medical record, there was no 
evidence of fevers of unknown origin in service as the fevers 
in service did not fit that diagnosis.  While the fevers in 
January and February 1997 did fit the diagnosis, "none of 
the . . . examinations done in the past year show any 
residuals in any internal organ and the veteran has no 
disability at all."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran's claim does not meet all of the three 
requirements for a well grounded claim and her claim must 
therefore be denied.  There is no current medical evidence of 
a fever disorder defined as fevers of unknown origin, and the 
medical evidence indicates that the last such diagnosis was 
in February 1997, after which the disorder resolved.  
Furthermore, the record contains no competent medical 
evidence of a nexus or link between such a current disorder 
and service.  Indeed, the VA examiner explicitly rejected 
such a link in March 1999.  The only evidence presented by 
the veteran concerning these issues consists of her own 
statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis of a current condition, or a 
question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent 
evidence of such a current disorder in this case, and of a 
medical relationship to service, the claim for service 
connection for fevers of unknown origin is not well grounded 
and is thus denied.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
her application for a claim for service connection for the 
claimed disability.  Id.


ORDER

Entitlement to service connection for fevers of unknown 
origin is denied.





		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

